department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-144597-05 date march internal_revenue_service number release date index number ---------------------------------- --------------------------------------------- ---------------------- ------------------------------ -------------------- -------------------------- in re ---------------------------------------------- --------------------- ------------------------ - legend legend decedent ---------------------------- trust ------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- ----------------------------------------------------- date ------------------ grandchild ----------------------- ------------------------------------------------------ grandchild --------------------------------------------- ------------------------------------------------------ grandchild --------------------------- ------------------------------------------------------ grandchild --------------------------- ------------------------------------------------------ grandchild ---------------------------------- ------------------------------------------------------ son -------------------- son’s trust ------------------------------------------------------------------- date --------------------------- individual ----------------------- this is in response to a letter dated date and other individual ---------------------- individual --------------------- date ---------------------- court ---------------------------------------------------------------------- state -------------------- plr-144597-05 dear -------------- correspondence requesting rulings regarding the income and generation-skipping_transfer gst tax consequences of proposed modifications and the division of son’s trust facts decedent established a revocable_trust trust trust became irrevocable at decedent’s death on date prior to date trusts one trust for each of decedent’s then living children and one trust for the then living issue of any then deceased child of decedent article provides that the income of each separate trust established for a child of decedent will be paid at least quarterly to the child for life and at the child’s death to his issue living from time to time by right of representation however notwithstanding that provision each child of decedent has a testamentary power to appoint the income of his trust or the income of the trust held for his issue to that child’s widow to be paid to her until the earlier of her death or the termination of the trusts created under trust under article at decedent’s death trust was to be divided into separate equal the facts submitted and representations made are as follows before her death further the second paragraph of article provides notwithstanding the above provisions for payment of income to or for a child or the issue of a child the trustees instead of paying income to a particular person may in their absolute discretion pay all or any part of such income to or for the benefit of any one or more of the issue of such person or they may hold such income or any part thereof for future distribution to such person or one or more of the issue of such person or may add such income to the principal of the trust the first paragraph of article provides that all trusts created under trust will terminate years after the death of the last surviving child of decedent the termination_date the remaining principal of each trust will be paid outright by right of representation to the then living issue of the child of decedent for whom the trust was plr-144597-05 established or if none by right of representation to decedent’s then living issue if a child of decedent and that child’s issue all die before the termination_date the trust for that deceased child will terminate and the remaining principal will be distributed by right of representation to decedent’s then living issue article provides whenever the trustees under this instrument shall have occasion to set apart or to pay over transfer or convey unto any person any share of the principal of the trust fund they shall have power to select for that purpose and set apart transfer or convey as the case may require such property real or personal as they may judge fair and proper upon and at their own valuation and without any other appraisal and such valuation shall be conclusive upon all parties interested whether then in being or not decedent was survived by three children one of whom was son in accordance article of trust provides that upon the death resignation removal or inability of any trustee to serve a successor trustee may be appointed by the surviving or other trustees or if none by a majority of the adult income beneficiaries having legal capacity of the trust for which the trustee is being appointed with article of trust upon decedent’s death on date trust was divided into three separate equal trusts one for the primary benefit of each of decedent’s three children son’s trust was established for the benefit of son all three trusts are still in existence however two of decedent’s children have died including son who died on date thus one trust is currently being held for the primary benefit of decedent’s last surviving child who has adult children a second trust is currently being held for the primary benefit of the adult children of a deceased child of decedent son’s trust is currently being held for the primary benefit of son’s adult children grandchild grandchild grandchild grandchild and grandchild trustees of the three trusts created under trust including son’s trust individual sec_1 and are not related to any of the beneficiaries of the three trusts the trustees have not made any income distributions to grandchildren and an order contingent upon the receipt of a favorable ruling from the internal_revenue_service reforming son’s trust to authorize the trustees to divide son’s trust into separate equal trusts for the benefit of son’s children and their issue to implement this reformation the complaint requests the court to issue an order approving the modification of article a modification of the first paragraph of article and a modification of article as these provisions apply to son’s trust on date the trustees filed a complaint with court requesting that court issue individual individual and individual the trustees currently serve as plr-144597-05 addition to the current provisions of article these new sentences provide as follows as to the share of the trust for son article will be modified as to son’s trust by adding two new sentences in notwithstanding the above provision for division at decedent’s death of trust into separate equal trusts one trust for each of decedent’s then living children and one trust for the then living issue of any then deceased child of decedent the trustees at any time and from time to time may further divide any trust then being held for the issue of a deceased child of the decedent regardless of whether such child predeceased the decedent into equal trusts one for each then living child of the deceased child of the decedent and one for each child of the deceased child of the decedent who has died leaving issue then living each trust so established shall be named for the person for whom it was set apart and the income thereof shall be paid to or for the benefit of the issue living from time to time of such deceased child of the decedent by right of representation the first paragraph of article will be modified as to son’s trust by replacing the first sentence with four new sentences the new language provides for termination of all trusts created under son’s trust ie the trusts named for grandchildren and on the termination_date specified in trust years after the death of the last surviving child of decedent the new language provides that the aggregate accumulated income from all trusts created under son’s trust will be distributed as follows immediately prior to the termination_date the trustees shall pay over the accumulated income of each trust named for a child of a deceased child of decedent to the then living issue of such deceased child of decedent such issue to take the accumulated income by right of representation or in default of such issue then the trustees shall pay over the accumulated income to the then living issue of the decedent by right of representation the new language further provides for distribution of principal at the termination_date as to the son’s trust as follows the trustees shall pay over the remaining principal of each trust named for a child of a deceased child of the decedent free of all trusts to the person for whom the trust is named or if he or she is not then living to his or her then living issue such issue to take the principal by right of representation or in default of such issue then the trustees shall pay over the principal to the issue of the nearest lineal ancestor of the person for whom the trust is named by right of plr-144597-05 representation or if none to the then living issue of the decedent by right of representation the complaint further requests the appointment of a guardian ad litem to the second paragraph of article authorizing the trustees to withhold etc after the court order is issued pursuant to the terms of trust as reformed the article will be modified by adding a sentence to the original provisions of article distributions of income will remain in effect as to son’s trust providing that a trustee of any trust created pursuant to a division of son’s trust cannot be related or subordinate within the meaning of sec_672 to any of the beneficiaries of any such trusts represent any minor unborn or unascertained beneficiaries of son’s trust trustees propose to divide son’s trust into five separate equal trusts the subtrusts each subtrust will be named for one grandchild among grandchildren and the trustees will distribute the assets of son’s trust to these five equal trusts on a non- pro_rata basis the three trusts established under trust including son’s trust judicial reformation of son’s trust will not cause son’s trust to be subject_to gst tax under chapter of the code it is represented that no additions have been made since date to the proposed division of son’s trust into subtrusts under the requested the taxpayers have requested the following rulings the proposed division of son’s trust into subtrusts under the requested judicial reformation of son’s trust will not result in a transfer by any of the beneficiaries that is subject_to gift_tax under ' the proposed division of son’s trust into subtrusts under the requested judicial reformation of son’s trust and the proposed non-pro rata funding of each respective subtrust will not be treated as a realization event with respect to any of the assets of son’s trust within the meaning of sec_1001 of the internal_revenue_code ruling_request sec_2601 imposes a tax on each generation-skipping_transfer made by a transferor to a skip_person plr-144597-05 under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of ' sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust example contained in ' b i e considers a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a 's issue and one for the benefit of b and b's issue the trust for a and a 's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a’s death the plr-144597-05 trust principal is to be distributed equally to a’s issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b’s issue is identical except for the beneficiaries and terminates at b 's death at which time the trust principal is to be distributed equally to b 's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter date thus son’s trust is not subject_to gst tax it is represented that no additions were made to son’s trust after date under article to receive equal shares of the total income of son’s trust at least quarterly however under the second paragraph of article the trustees have absolute discretion to withhold any part of a particular grandchild’s share of that income or to pay when a distribution comes due or in the future any part of that share to the particular grandchild or to any of that grandchild’s issue in addition the trustees can accumulate the income and add it to trust principal at the termination_date son’s trust will terminate and the remaining assets of son’s trust including all accumulated income will be distributed outright by right of representation to son’s then living issue or if none by right of representation to decedent’s then living issue under the original terms of trust grandchildren and are entitled in the present case trust and son’s trust became irrevocable before under the proposed reformation and division son’s trust will be divided into equal subtrusts each named respectively for one of grandchildren and under the terms of article as reformed each grandchild will be entitled to receive an equal share of the income of all of the subtrusts however the second paragraph of article will remain in effect thus the trustees will continue to have the absolute discretion to withhold income from a particular grandchild or pay the income from the grandchild’s subtrust to that grandchild’s issue or accumulate the income of the subtrust and add it to the principal of the subtrust under the first paragraph of article as reformed at the termination_date the aggregate accumulated income of all subtrusts will be distributed outright by right of representation to the then living issue of son or if none to decedent’s then living issue by right of representation further under the first paragraph of article as reformed the five subtrusts will terminate at the same time as provided under trust on the termination_date at that time the remaining assets of each subtrust will be distributed outright to the grandchild for whom the subtrust is named or to that grandchild’s then living issue by right of plr-144597-05 representation or if none to the then living issue of son by right of representation or if none to decedent’s then living issue by right of representation the proposed judicial reformation of son’s trust and the proposed division of son’s trust into the five subtrusts as described above is substantially_similar to the situation described in example of ' b i e the proposed reformation and division will not result in a shift of any beneficial_interest in the trust assets to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed division the subtrusts must terminate on the same date that son’s trust was required to terminate thus the proposed division will not extend the time for vesting of any beneficial_interest in the subtrusts beyond the period provided for in son’s trust the modification of article regarding permissible trustees is administrative in nature assuming court issues the requested order reforming son’s trust and that the proposed division of son’s trust is carried out and is effective under state law the proposed reformation and division of son’s trust into subtrusts as described above will not cause son’s trust to be subject_to gst tax under chapter of the code ruling_request accordingly based on the facts submitted and the representations made and sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by ' applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift division of son’s trust each beneficiary of son’s trust will have an interest in the income and principal of the subtrusts identical to that beneficiary’s interest in the income and principal of son’s trust under the original terms of trust as discussed above under the requested judicial reformation and proposed accordingly based on the facts submitted and the representations made and assuming court issues the requested order and that the proposed division of son’s trust is carried out and is effective under state law we conclude that the proposed division of son’s trust into subtrusts under the requested judicial reformation of son’s plr-144597-05 trust will not result in a transfer by any of the beneficiaries that is subject_to federal gift_tax under ' sec_1001 provides that the gain from the sale_or_other_disposition of sec_1001 states that the amount_realized from the sale_or_other_disposition sec_61 provides that gross_income includes gains derived from dealings ruling_request in property property shall be the excess of the amount_realized there from over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the issue presented was whether the exchange of interests in the residential mortgage loans resulted in the realization of gain_or_loss under sec_1001 sec_1001 further the court stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in determining what constitutes a material difference for purposes of sec_1001 the court concluded that properties are different in the sense that is material to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court the court concluded that sec_1_1001-1 constitutes a reasonable interpretation of in 499_us_554 a financial plr-144597-05 held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the present case pursuant to the proposed judicial reformation son’s trust which was established pursuant to the terms of trust will be divided into equal trusts subtrusts on a non pro-rata basis under trust the trustees have authority to make non pro-rata distributions of principal under the proposed judicial reformation the provisions of trust will remain substantially unchanged under the proposed transaction son’s trust will be divided but the beneficiaries’ interests in the property will not change in_kind or extent and no new interests will be created under these circumstances the interests of the beneficiaries of the subtrusts will not differ materially from their respective interests in son’s trust accordingly based on the facts submitted and the representations made and assuming court issues the requested order and that the proposed division of son’s trust is carried out and is effective under state law we conclude that the proposed non pro-rata apportionment and division of son’s trust under the judicial reformation will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and will not result in recognition of gain_or_loss under sec_1001 consequences of the proposed modifications and division under the cited provisions or under any other provisions of the code provides that it may not be used or cited as precedent branch office of associate chief_counsel enclosure copy for sec_6110 purposes this ruling is directed only to the taxpayer who requested it sec_6110 except as specifically ruled herein we express no opinion on the federal tax passthroughs and special industries george masnik chief _________________________ sincerely yours
